PER CURIAM.
Warren Levy brings this appeal to challenge his sentencing as an habitual offender. The record does not reflect that a finding was made that the sentencing of Levy as an habitual offender was necessary for the protection of the public. It is required that this finding be made on the record before one may be sentenced as an habitual offender. Ibbitson v. State, 366 So.2d 499 (Fla.2d DCA 1979); Grimmett v. State, 357 So.2d 461 (Fla.2d DCA 1979). Consequently, we vacate the sentence and remand this matter to the trial court for a new sentencing hearing.
GRIMES, C. J., and BOARDMAN and RYDER, JJ., concur.